DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 1/11/21 have been entered into the prosecution of the application. Currently claims 6-12 and 14-19 are pending examination.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
The 112(d) rejection to claims 11-12 are withdrawn due to the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0150324 of West in view of US 2017/0173499 of Sprenkel et al.
As to claim 6, West teaches a method comprising:
flowing a multi-phase fluid stream into a storage tank within which a cyclonic separator and a system for electrostatic coalescing are disposed, the cyclonic separator and the system for electrostatic coalescing fluidically coupled to each other (West, [0012], [0039], [0061] and Fig. 13);
flowing the multi-phase fluid stream through the cyclonic separator, thereby causing cyclonic flow in the multi-phase fluid stream through the cyclonic separator (West, [0012], [0039], [0061] and Fig. 13); 
separating, by the cyclonic separator, the multi-phase fluid stream into a gas stream and a liquid stream comprising an emulsion of oil and water (West, [0012], [0039], [0061] and Fig. 13); 
flowing the liquid stream to the system for electrostatic coalescing (West, [0061] – [0063] and Fig. 13); 
electrostatically coalescing, by the system for electrostatic coalescing, the water in the emulsion to promote separation of a lighter liquid phase comprising the oil and a heavier liquid phase comprising the water (West, [0061] – [0063] and Fig. 13
separating, within the storage tank, the lighter liquid phase and the heavier liquid phase, thereby causing the lighter liquid phase to form a layer on top of the heavier liquid phase within the storage tank within which the cyclonic separator and the system for electrostatic coalescing are disposed (West, [0061] – [0063] and Fig. 13).

    PNG
    media_image1.png
    254
    491
    media_image1.png
    Greyscale

As seen in Fig. 13, a multi-phase fluid enters vessel 10E. The multi-phase fluid first is separated by vortex tube cluster 40 such that gas is separated from the liquid phase. The gas phase can escape to the vessel and be expelled through gas outlet 18. The fluid exists the bottom of the vortex tubes, water settles for exit at water outlet 16, while the emulsion flows over the partition wall 98 to the electrostatic coalescence area of the vessel. Within the section to the right of partition 93, electrocoalescence is performed by system 104, such that a heavier phase (i.e. water) forms on the bottom of the vessel and is removed by water outlet 109 and a lighter phase (i.e. hydrocarbon/oil) forms on the heavier phase and is removed from the vessel at outlet 108.
West does not specifically teach the system for electrostatic coalescing is an electrostatic coalescer that is able to specifically discharge the lighter and heavier phases into the storage tank.
Sprenkel teaches of internally disposed electrostatic separators within a tank (Sprenkel, Abstract).
Sprenkel teaches that a degassed outlet stream (45) is fed into a cargo tank (50) which contains electrostatic internals to facilitate enhanced separation of the emulsion into water (67) and oil (70) dominant phases within the tank (Sprenkel, [0058] – [0071] and Fig. 3).

    PNG
    media_image2.png
    489
    760
    media_image2.png
    Greyscale

Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify West as per Sprenkel so as to utilize the electrostatic coalescer unit containing electrostatic internals within the tank to enhance the separation of the emulsion into distinct phases within the tank.
As to claim 7, West in view of Sprenkel teaches to the method of claim 6.
West further teaches flowing the liquid stream from the cyclonic separator to the electrostatic coalescer (West, [0061] and Fig. 13
Sprenkel also teaches an emulsion is introduced into the electrostatic coalescer from a cyclonic separator (Sprenkel, [0062] – [0063]).
As to claim 8, West in view of Sprenkel teaches to the method of claim 7.
West teaches flowing the gas stream from the cyclonic separator into a vapor space of storage tank (West, [0061] and Fig. 13).
West does not specifically teach the droplets of water and oil (separated within the electrostatic coalescer) are discharged to the storage tank.
Sprenkel teaches that a degassed outlet stream (45) is fed into a cargo tank (50) which contains electrostatic internals to facilitate enhanced separation of the emulsion into water (67) and oil (70) dominant phases within the tank (Sprenkel, [0058] – [0071] and Fig. 3), thus disclosing discharging the water and oil phases from the electrostatic coalescer to the tank.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify West as per Sprenkel so as to utilize the electrostatic coalescer unit containing electrostatic internals within the tank to enhance the separation of the emulsion into distinct phases within the tank.
As to claim 9, West in view of Sprenkel teaches to the method of claim 8.
West teaches power is supplied to generate an electric field for electrocoalescence (West, [0062] – [0063]).
Sprenkel teaches supplying power to electrodes of the electrostatic coalescer to facilitate separation of the emulsion (Sprenkel, [0065] – [0070]).
As to claim 10, West in view of Sprenkel teaches to the method of claim 9.
West shows flowing the liquid stream from the bottom (i.e. second outlet) of the vortex tubes such that the liquid stream flows from the vortex tubes into the electrostatic separator area of the vessel (West, [0061] and Fig. 13).
As to claim 11, West in view of Sprenkel teaches to the method of claim 10.
West teaches the multi-phase fluid enters the inlet of the vessel, thus prior to entering the vessel, the internals (i.e. vortex tubes and electrostatic coalescer area) must already be in place otherwise no separation would be possible (West, [0039], [0061] and Fig. 13).
As to claim 12, West in view of Sprenkel teaches to the method of claim 11.
West further teaches fluidically connecting the second outlet of cyclonic separator to the electrostatic coalescer area (West, Fig. 13).
Sprenkel additionally teaches the fluid inlet to the electrostatic coalescer is the fluid outlet from a cyclonic degasser vessel (Sprenkel, [0064]).

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over West in view of Sprenkel as applied to claim 6 above, and further in view of US 2007/0267325 of Vu.
As to claim 15, West in view of Sprenkel teach to the method of claim 6.
West in view of Sprenkel do not teach prior to passing the multi-phase fluid to the cyclonic separator, flowing the fluid through a heater.
Vu teaches to implementations for crude oil purification (Vu, Abstract).
Vu additionally teaches that prior to flowing a multi-phase fluid into a 3 phase (or 2 phase) separator to pass the fluid through a heater to encourage degassing to Vu, [0026] – [0033] and Fig. 1 items 3 and 7).

    PNG
    media_image3.png
    257
    746
    media_image3.png
    Greyscale

Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify West in view of Sprenkel as per Vu so as to pass the multi-phase fluid through a heater prior to the introduction into a multi-phase separator to encourage degassing and form a more stable emulsion product therefrom.
As to claim 16, West in view of Sprenkel teaches to the method of claim 6. 
Sprenkel teaches that prior to passing the multi-phase fluid into the cyclonic degasser, flowing the oil stream through a first separator (Sprenkel, [0059] – [0063]).
West in view of Sprenkel do not teach the first separator produces a first gas phase, the multi-phase stream (passed to the cyclonic separator) and a heavier stream.
Vu teaches to implementations for crude oil purification (Vu, Abstract).
Vu additionally teaches that, conventionally, in order to obtain the desired characteristics of the purified oil, the crude oil stream is passed through first and second separators prior to the electrostatic coalescer such that the first and second separators produce first and second gas streams, first and second heavier liquid streams and first and second multi-phase fluid streams (Vu, [0026] – [0037] and Fig. 1).

    PNG
    media_image3.png
    257
    746
    media_image3.png
    Greyscale

As seen in Figure 1, separator (2) and (8) are before electrostatic separator (12) such that gas streams (5 and 10) are produced, heavier streams (4 and 9) are produced and multi-phase fluid streams (6 and 11) are produced.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify West in view of Sprenkel so as to utilize the desired first separator prior to the cyclonic separator (i.e. second separator) so as to facilitate improved separation of the components in obtaining the desired characteristics of the product oil after purification.
 As to claim 18, West in view of Sprenkel teach to the method of claim 16.
West in view of Sprenkel do not teach prior to passing the multi-phase fluid to the cyclonic separator, flowing the fluid through a heater.
Vu teaches to implementations for crude oil purification (Vu, Abstract).
Vu additionally teaches that prior to flowing a multi-phase fluid into a 3 phase (or 2 phase) separator to pass the fluid through a heater to encourage degassing to produce a more stable emulsion after the separation process (Vu, [0026] – [0033] and Fig. 1 items 3 and 7).

    PNG
    media_image3.png
    257
    746
    media_image3.png
    Greyscale

Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify West in view of Sprenkel as per Vu so as to pass the multi-phase fluid through a heater prior to the introduction into a multi-phase separator to encourage degassing and form a more stable emulsion product therefrom.
As to claim 19, West in view of Sprenkel teach to the method of claim 16.
West teaches that water flows out of the water outlet (16) of the cyclonic separator section of the vessel (West, [0061] and Fig. 13).
West in view of Sprenkel do not teach flowing first or second heavier liquid streams to a second separator.
Vu teaches to implementations for crude oil purification (Vu, Abstract).
Vu additionally teaches that water from both electrostatic separators and the initial 2 or 3 phase separators are combined and passed to a water treatment unit (Vu, [0034, [0037], [0038] and Fig. 1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify West in view of Sprenkel as per Vu so as to collect the water from the various components of the system in order to treat the water within a water treatment unit.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over West in view Sprenkel as applied to claim 8 above, and further in view of US 4,948,393 of Hodson et al.
As to claim 14, West in view of Sprenkel teaches to the method of claim 8. 
West in view of Sprenkel do not teach flowing the gas stream from the vapor space of the storage tank (i.e. from the cyclonic separator) to a gas compression unit.
Hodson teaches of purification methods for hydrocarbon containing fluids (Hodson, col 1 lines 7-14).
Hodson additionally teaches the gas separated at a first separator exits the vessel and is compressed for collection (Hodson, col 1 lines 56-64, col 5 lines 1-8 and Fig. 1). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify West in view of Sprenkel as to Hodson so as to compress the gas output from the first separator to facilitate collection thereof.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over West in view Sprenkel and Vu as applied to claim 16 above, and further in view of US 4,948,393 of Hodson et al.
As to claim 17, West in view of Sprenkel and Vu teach to the method of claim 16.
West in view of Sprenkel and Vu do not teach first and second gas streams flow to a compression unit.
Hodson teaches of purification methods for hydrocarbon containing fluids (Hodson, col 1 lines 7-14).
Hodson additionally teaches gas separated at a first separator or second separator exit the respective vessels and are compressed for collection (Hodson, col 1 lines 56-64, col 5 lines 1-8 and Fig. 1). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify West in view of Sprenkel as to Hodson so as to compress the gas output from the first and second separators to facilitate collection thereof.

Response to Arguments
Applicant’s arguments with respect to claim 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794